          Case 2:15-cr-20016-DDC Document 176 Filed 12/10/20 Page 1 of 1




                          CLERK’S COURTROOM MINUTE SHEET – CRIMINAL



UNITED STATES OF AMERICA,

                         Plaintiff,

v.
                                                                 Case No. 15-20016-01-DDC
JAY N. GIANNUKOS (01),

                         Defendant.

                                                                    Attorney for Plaintiff: Scott C. Rask
                                                             Attorney for Defendant: Angela L. Williams

 JUDGE:                      Daniel D. Crabtree      DATE:                                   12/10/2020
 CLERK:                       Megan Garrett          TAPE/REPORTER:                         Kim Greiner
 INTERPRETER:                                        PROBATION:                             Ruth Yorke




                                      MOTION HEARING
Defendant appears by Zoom Video Conference from CoreCivic upon consent.

The following motion is before the court:

        Doc. 154 – Defendant’s Motion to Compel Discovery – REMAINS PENDING as set forth in full
        on the record.

The court hears from counsel on the motion.

The court sets the pending motion for another motion hearing on January 14, 2021, at 9:00 a.m.

The court orders that a status report be filed by January 7, 2021.

Defendant remanded to custody.
